Title: From George Washington to Battaile Muse, 4 February 1786
From: Washington, George
To: Muse, Battaile



Sir
Mt Vernon Feby 4th 1786

My last by Mr Danl McPherson, would inform you, why I did not write more fully by that opportunity. and my attendance since on the Business of the Potomack Company at the Great Falls, is the reason of the delay, in doing it untill now.
Your letters of the 10th Decr & of the 12th 17th & 18th of last Month are before me, & Such parts of them, as have not been answered, & appear to require it, Shall be the Subjects of this letter, taking them in the order of their dates.
The Butter is at length arrived, & as I had depended upon it, I Shall keep the whole, though the price is at least 2d. ⅌ lb. more than I was Supplied with very good for, in Alexandria, in the Fall; Where there is an evidence of exertion, in the Tenants to pay Rent & Arrearages, I think you act very Properly, by giving them encouraging words, & Assurances of indulgence—distress to them, & little advantage to me, would accrue from a Contrary Conduct: but where it Shall appear, that there is no such intention[,] that to Postpone payment is the Sole aim, & where the condition of the leases have been unattended to, by them, & their only object has been to carry the land, & not the produce of it to market—here—no favour is due.
Abner Grigg has never appeared here. If he comes, I Shall not forget your information respecting him—In the mean while let me observe, that it is the compliance, or non-compliance with

the lease, that is to determine his right to return. If he is warranted by the tenor of the lease to do so, I Shall not dispute the point with him, but watch his ways well in future, without granting him any indulgences. If he is not, then take the Speediest, & most effectual mode to get rid of him—For your exertions in the following & catching him, I feel myself obliged to you, as I also do for your endeavours to Rent the Vacant lotts although they Should not be crowned with Success. I hope you will be more fortunate in your Collection than your letter of the 12th seems to indicate, as it is on this I much depend for the Payment of your Wheat. It was unquestionably my intention that Mr Airess Should pay the Taxes of the Tenement he holds—as an evidence of it, every lott let at, & Since that time, have been So expressed in the leases, but whether it was declared in explicit terms, or even by implication to him at the time, my memory does not now Serve me, & therefore I will not insist upon any thing I am not clear in. The term for which he is to hold it, I recollect well is for his own, & his Wife’s life. I[t] must be So filled.
As I have only Mr Jenny’s Accot of the interference of lines, & as Surveyors Fees (as established by law) are high, perhaps it might be as well in the first instance, to get the line between Mr Scott, & me Run by any accurate Man you can hire, as the Surveyor of the County, & hear what he (Mr Scott) has to Say upon the Subject—I want nothing but Justice, & that, if to be obtained I will have. But if upon the whole, you find the Business cannot be so well done by any other, as the Surveyor of the County, I consent very readily, to your employing him.
Having every reason to believe that the Clover Seed which you Sent me last fall was bad, I can by no means think of taking more of it; If my fears of it’s not vegitating Should be realized, I would rather have given £50 for a Bushl of good Seed, than encounter the dissappointment, & loss of Time, which will be consequent of it. I will not absolutely Pronounce it bad, till the Spring vegitation comes on; but I have all the reason imaginable to dread it. The Seed had from Phila. is not imported, but the Growth of the Country & cheaper than Mr Ropers; but cheapness was not the point I aimed at, certainty was my mark, & if I have missed I have lost my labour, & a Season. Your letter of the 18th was accompanied with a Statement of the

Tenements, & Rents of my land in Fauquier &c. for whc. I am oblig’d to you. That you will have Trouble in reducing these matters to order, I have not, nor never had any doubt of; but they will be Plain & easy after this year; which will make amends, as I am determined to continue the Collection in the hands of an Agent, who by close attention, will see that I have Justice done, not only in the Punctual Paymt of the Rents, but that the covenants thereof are duely attended to, & complied with. What reply to make to that Part of your letter, wherein you Speak of difficulties whc. may arise in case of the death of either of us, in the Settlement of Accts—I know not: You have powers to act, & Instructions how to act—& I here declare, that if neither of these will comprehend all the cases whc. may arise in the Prosecution of this Bussiness, my desire is that you would act for me, as you would do for yourself. There can be no difficulty then, that I Can foresee, in the case. for these powers, these instructions—& this declaration will always Justify a Conduct, that is not evidently fraudulent; of which there is not the Smallest Suspicion in the present case. but when time will admit of it, State the cases fully, wherein directions are wanted, & my Sentiments therein Shall be handed to you. This will be a further Justification of your conduct.
Inclosed you have Copies of the Accts handed in by Lewis Lemart, & his Widow together with Copies of the Sheriffs receipts which conveys every Information that is in my Power to give you respecting his Collection. I am Sir Yr Very Hble Servt

Go: Washington

